Exhibit 10.3
 
SHARE PURCHASE AGREEMENT


    This agreement (the “Agreement”) made as of the 29th day of January 2010, by
and among:


    Sheila Hunter with an address at 212 Carnegie Center, #206, Princeton, NJ
08540 (“Seller”); and
 
    Regent International Enterprises Ltd. a BVI company located at c/o Western
Isles Ltd., Jardine House, 4th Fl., 33-35 Reid Street, P.O. Box HM 1431,
Hamilton HM FX, Bermuda (the “Purchaser”).


R E C I T A L S:


    FIRST, Seller is the owner of 3,742,500 shares of common stock of Expedite
5, Inc., a Delaware corporation (“Expedite”).


    SECOND, Seller desires to sell all 1,247,500 of her issued and outstanding
shares in Expedite to the Purchaser in consideration of the following.


    NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto agree as
follows:


    1.0   Transfer of Shares. Seller hereby transfers and delivers 1,247,500 of
her issued and outstanding shares in Expedite to Purchaser in consideration of
$10,000.  Upon receipt of the consideration into the Anslow & Jaclin, LLP
Attorney Trust Account, Seller will immediately forward the 1,247,500 Expedite
shares to Purchaser.


    2.0   Representations and Warranties of Seller. Seller hereby represents and
warrants to the Purchaser that:


    2.1   Authority. Seller has the power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  This Agreement has been duly executed and
delivered by Seller and constitutes a valid and binding instrument, enforceable
in accordance with its terms.


    2.2   Resignation. Seller represents that she is the sole shareholder of
Expedite.  Seller hereby agrees that upon receipt of the consideration set forth
above, she is relinquishing all interest in the 1,247,500 shares of stock of
Expedite. In addition, upon execution of this agreement, Seller shall resign as
the sole officer and director of Expedite.


    2.3   Compliance with Other Instruments. The execution, delivery and
performance of this Agreement is in compliance with and does not conflict with
or result in a breach of or in violation of the terms, conditions or provisions
of any agreement, mortgage, lease or other instrument or indenture to which
Seller is a party or by which Seller is bound.

 
1

--------------------------------------------------------------------------------


   
 
    2.4   Title to Seller's shares in Expedite. Seller is the sole legal and
beneficial owner of its shares in Expedite and has good and marketable title
thereto, free and clear of any liens, claims, rights and encumbrances.


    2.5   No Claims; Indemnity. There are currently no claims or lawsuits
threatened or pending against Expedite or Seller as the owner of the Expedite
shares, and Seller is unaware of any conditions or circumstances that would lead
to or justify the filing of any claim or lawsuit.  If, after the consummation of
this transaction and the transfer of the Expedite shares from Seller to
Purchaser any claim or lawsuit shall be filed against Expedite or Purchaser (as
the owner of the Expedite shares), arising out of any circumstances whatsoever
prior to transfer of the shares, Seller shall defend, indemnify and hold
Purchaser harmless from and against any and all such claims or lawsuits or any
awards or judgments granted thereunder.


    3.0   Representations and Warranties of Purchaser. Purchaser hereby
unconditionally represents and warrants to Seller that:


    3.1   Authority. Purchaser has the power and authority to execute and
deliver this Agreement, to perform his obligations hereunder and to consummate
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by Purchaser and constitutes a valid and binding instrument,
enforceable in accordance with its terms.


    3.2   Compliance with Other Instruments. The execution, delivery and
performance of this Agreement is in compliance with and does not conflict with
or result in a breach of or in violation of the terms, conditions or provisions
of any agreement, mortgage, lease or other instrument or indenture to which
Purchaser is a party or by which Purchaser is bound.


    3.3   Rule 144 Restriction. Purchaser hereby agrees that such shares are
restricted securities and further subject to Rule 144 resale requirements.


    4.0   Notices. Notice shall be given by certified mail, return receipt
requested, the date of notice being deemed the date of postmarking.  Notice,
unless either party has notified the other of an alternative address as provided
hereunder, shall be sent to the address as set forth herein.
 
    5.0   Governing Law. This Agreement shall be interpreted and governed in
accordance with the laws of the State of New Jersey without regard to principles
of conflicts of laws.


    6.0   Severability. In the event that any term, covenant, condition, or
other provision contained herein is held to be invalid, void or otherwise
unenforceable by any court of competent jurisdiction, the invalidity of any such
term, covenant, condition, provision or Agreement shall in no way affect any
other term, covenant, condition or provision or Agreement contained herein,
which shall remain in full force and effect.


    7.0   Entire Agreement. This Agreement contains all of the terms agreed upon
by the parties with respect to the subject matter hereof.  This Agreement has
been entered into after full investigation.

 
2

--------------------------------------------------------------------------------


  
 
    8.0   Invalidity. If any paragraph of this Agreement shall be held or
declared to be void, invalid or illegal, for any reason, by any court of
competent jurisdiction, such provision shall be ineffective but shall not in any
way invalidate or affect any other clause, Paragraph, section or part of this
Agreement.
   

    9.0   Gender and Number. Words importing a particular gender mean and
include the other gender and words importing a singular number mean and include
the plural number and vice versa, unless the context clearly indicated to the
contrary.


    10.0   Amendments. No amendments or additions to this Agreement shall be
binding unless in writing, signed by both parties, except as herein otherwise
provided.


    11.0   No Assignments. Neither party may assign nor delegate any of its
rights or obligations hereunder without first obtaining the written consent of
the other party.


    12.0   Waiver of Counsel. Purchaser and Seller hereby acknowledge that they
have the right to obtain legal counsel for this transaction.  In addition, both
parties hereby acknowledge that Anslow & Jaclin, LLP represents Expedite and no
other party in this transaction.  It has drafted this agreement for convenience
purposes only.


    13.0   Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Fax and PDF copies of signatures shall be treated
as originals for all purposes.


 
[Intentionally Blank Signature Page Follows]

 
3

--------------------------------------------------------------------------------




 
    IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto
have signed this Agreement by their duly authorized officers the day and year
first above written.
 
 
SELLER:
 
By: /S/ SHEILA HUNTER                          
SHEILA HUNTER




PURCHASER:
 
By: /S/ALASTAIR MCDONALD
   ALASTAIR MCDONALD
   President







4